____________

                                        No. 95-1908
                                       ____________


Kelly Thomason;       *
Randy Thomason,                             *
                                            *
                      Appellants,           *
                                            *
      v.                                    *
                                            *
SCAN Volunteer Services, Inc.;              * Appeal from the United States
Lynn Sims, individually and in              * District Court for the
her official capacity as County             * Eastern District of Arkansas
Director of SCAN Volunteer                  *
Services, Inc.; Geneva Wordlaw,             *
individually and in her official*
capacity as a Case Worker for               *
SCAN Volunteer Service, Inc.;               *
Dr. Russell Steele,                         *
                                            *
                      Appellees.            *

                                       ____________

                          Submitted:    November 16, 1995

                              Filed:     June 11, 1996
                                       ____________

Before McMILLIAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                              ____________


McMILLIAN, Circuit Judge.


      Kelly Thomason (Thomason), and her husband, Randy Thomason (together
plaintiffs), appeal from a final judgment entered in the United States
District Court1 for the Eastern District of Arkansas dismissing their due
process claim against defendants SCAN Volunteer Services, Inc. (SCAN), Lynn
Sims, and Geneva Wordlaw (collectively defendants) pursuant to 42 U.S.C.
§ 1983.    Thomason




      1
       The Honorable Susan Webber Wright, United States District
Judge for the Eastern District of Arkansas.
v.   SCAN   Volunteer Servs., No. LR-C-93-893 (E.D. Ark. Mar. 8, 1995)
(judgment).      For reversal, plaintiffs argue that the district court erred
in holding that defendants did not violate plaintiffs' constitutional
rights as a matter of law, and, even if defendants did violate plaintiffs'
rights, defendants are protected by qualified immunity.            Id., slip op. at
7 (Feb. 13, 1995) (memorandum and order granting summary judgment).                  For
the reasons discussed below, we affirm.


                                    Background


        It is undisputed that SCAN, a not-for-profit corporation located and
operating in Pulaski County, Arkansas, had at all relevant times the power
under Arkansas state law to investigate allegations of suspected child
abuse, to refer such abuse to the state prosecuting authorities, to remove
victims     of   suspected   parental   abuse   from   their   homes,   and    to   seek
protective custody for such victims by order of the Juvenile Court of
Pulaski County, Arkansas.         Joint Appendix at 3 (Complaint ¶ 6).              SCAN
operates under the direction of the Arkansas Department of Human Services,
Division of Children and Family Services (DHS/DCF).            Lynn Sims and Geneva
Wordlaw were at all relevant times employees of SCAN.


        At approximately 1:44 p.m. on December 19, 1990, Andrea Goin, the
director of services at SCAN, received a telephone call from Shaun Wilfong
at DHS/DCF.       Wilfong informed Goin that she (Wilfong) had received by
facsimile transmission some documents from a Little Rock physician, Dr.
William R. Collie, and that she was, in turn, sending those documents to
Goin,     also   by   facsimile   transmission.        These   documents      concerned
plaintiffs' eight-month-old infant, Anthony Thomason (Anthony).               According
to Goin's deposition testimony, Wilfong did not indicate that she had
received any information regarding Anthony other than the documentation
which she had received from Dr. Collie and was passing along to Goin.               Id.
at 151.     Goin received the facsimile transmission from Wilfong




                                         -2-
                                          2
shortly   after    their   telephone   conversation   ended.    The   transmitted
documents included, in their entirety, three items: a letter from Dr.
Thomas G. DiSessa to Dr. Collie dated October 25, 1990; a letter from a Dr.
DiSessa to Dr. Collie dated December 14, 1990; and an article from the
Journal of Pediatrics, which Dr. DiSessa had attached to his December 14
letter to Dr. Collie.        Joint Appendix at 205-15.       The medical journal
article discussed a rare psychological disorder called "Munchausen by
Proxy" believed to be displayed by parents (typically mothers) who subject
their young children to potentially life-threatening and diagnostically
elusive forms of physical abuse in order to draw sympathy and attention to
themselves.


      In his letter dated December 14, 1990, Dr. DiSessa indicated that he
had been treating Anthony since October 25, 1990, when Anthony was brought
to Dr. DiSessa's outpatient clinic for a second opinion following treatment
at Little Rock Children's Hospital for tachycardia (rapid heart rate).          He
further   stated   that    Thomason,   Anthony's   mother,   "has   intermittently
reported that the child has had apnea."       In late October 1990, the letter
continued, he (Dr. DiSessa) received a phone call from Thomason in which
she reported that Anthony had undergone recurrent episodes of paleness,
grayness, and sweatiness, and she requested that Anthony be admitted to the
hospital for observation.      Anthony was admitted to LeBonheur Hospital for
a period from November 5, 1990, to November 9, 1990.           Referring to that
hospital stay, Dr. DiSessa's letter stated "during the 5 day admission,
there [were] no episodes of paleness, grayness, duskiness, blueness or
apnea noted by our nursing staff."        Anthony was sent home with an "event
recorder."    Since that time, the letter continued, Thomason "has phoned in
8 separate events."        According to the readings from the recorder, these
reported events correlated with heart rates of "normal sinus rhythm with
no evidence of a supraventricular tachycardia arrhythmia"; these "traces"
had been sent for review to Dr. Paul Gillett, a "world renowned pediatric
cardiac electrophysiologist."




                                        -3-
                                         3
The final two paragraphs of Dr. DiSessa's December 14 letter stated the
following:


            On December 13th, mother again called my office
      with the following concerns. Her concerns were those of
      fast heart rate, paleness, grayness, clamminess and
      sweating.   In addition, the mother reported that the
      baby had a severe apnea episode producing blueness
      approximately a week to 10 days ago.     After the baby
      required a substantial amount of stimulation, mother
      failed to seek medical attention for this apnea episode.


            This failure to seek medical attention for the
      apnea episode is a great concern to me. The mother's
      general affect has also been of great concern to a
      number of physicians here at LeBonheur Hospital. Mother
      has been described by at least two physicians as being
      dysfunctional. . . . My greatest fear is that this child
      may fall into the category of children recently reported
      in the Journal of Pediatrics . . . [which] reported 27
      infants who suffered "recurrent apnea and sudden infant
      death" who were in reality suffered repetitively [sic]
      suffocation events by their mother. These events began
      between ages in 1 and 3 months of age and went on until
      the child died between 6 and 12 months later. I believe
      that   this    possibility   needs   to   be   explored.
      Unfortunately, my distance precludes that I explore it
      effectively.    If your familiarity with this family
      substantiates this suspicion, I would like to recommend
      that you refer this case to Arkansas Social Services for
      further exploration.


Id. at 205-06.


         According to Goin's deposition testimony, during her telephone
conversation with Wilfong, she began filling out a form with the preprinted
title "Division of Children and Family Services    Child Abuse and Neglect
Reporting," which she completed sometime after receiving the facsimile
transmission from Wilfong.     At the bottom of page 1 of this form, she
wrote: "Dr. DiSessa (Pediatrics at U of Tennessee and LeBonheur Children's
Medical Center) reports that the mother is intermittently smothering the
baby."   Id. at 147-50; 201.




                                   -4-
                                    4
         The decision was made by SCAN personnel, including Goin, that Anthony
should be removed from the home and taken to a hospital for a medical
evaluation.     This task was assigned to Wordlaw.   According to Wordlaw, she
was told by Goin to go to plaintiffs' home "immediately."       Id. at 70.   At
that time, all the information that Wordlaw had received about Anthony's
case   was Goin's verbal indication that SCAN had received a report,
including some medical information, that the mother had smothered the baby.
Id. at 69-71.     Having no other information and having not reviewed any of
the documentation, Wordlaw went to plaintiffs' home at approximately 4:30
p.m.   When Wordlaw arrived at plaintiffs' residence, Thomason was home with
her three children.        Wordlaw identified herself as an evaluator with the
Pulaski County SCAN office and informed Thomason that SCAN had received a
report that "her child was being smothered and that she was the alleged
perpetrator."       Id. at 72.      Thomason became very upset, denied the
accusation, and telephoned her mother-in-law, who promptly came to the
house.     Id. at 72-73.   Having told Thomason that the decision had been made
by SCAN to take the baby to the hospital, Wordlaw removed Anthony from the
home and took him to Arkansas Children's Hospital.2




       2
      Defendants argue that Thomason in fact voluntarily consented
to the removal of Anthony from plaintiffs' home. They refer to
Wordlaw's deposition statement that Thomason was "in agreement"
after Wordlaw "told [Thomason] that [she, Wordlaw,] needed to take
the child to the hospital." Defendants also rely on the fact that
Thomason provided Wordlaw with a car seat when Wordlaw did not have
one. Brief for Appellees at xii (citing Joint Appendix at 74, 77
(deposition of Geneva Wordlaw)). We hold that defendants have not
established beyond genuine dispute that Thomason voluntarily
consented to the removal of Anthony from plaintiffs' home.       If
anything, the evidence indicates that Wordlaw never gave Thomason
a choice in the matter. See Joint Appendix at 75, 77 (Deposition
of Geneva Wordlaw: "Q. You didn't both decide in conjunction with
one another; you decided to take the child to the hospital, is that
right? A. Yes, I did. Well, SCAN did."; "Q. And when you got to
the Thomason home you knew at that moment when you knocked on the
door you were going to take the child to the hospital, is that
right? A. Yes.") Having been told that her eight-month-old child
was being taken to the hospital, Thomason's insistence that he ride
in a car seat does not suggest that she voluntarily consented to
Wordlaw's removal of him from the home.

                                        -5-
                                         5
         Two days later, on December 21, 1990, SCAN submitted an ex parte
application to the Pulaski County Chancery Court, along with a supporting
affidavit signed by Wordlaw, recommending that Anthony be placed in the
custody of the State of Arkansas Division of Children and Family Services.
Wordlaw's affidavit was written by herself, Andrea Goin, and one or two
other individuals.     Id. at 83 (deposition of Geneva Wordlaw); id. at 176
(deposition of Andrea Goin).    At the time she signed the affidavit, Wordlaw
had not reviewed any medical records concerning Anthony other than the two
letters written by Dr. DiSessa.    Id. at 85.   Wordlaw's affidavit included
the   statement "[m]edical records and physicians concur that Anthony
Thomason showed evidence of `intermittent smothering.'"      Id. at 104.   On
the same day that the application and affidavit were received by the state
court, the court entered an ex parte order removing Anthony from the
custody of his parents and placing him in protective custody with the
state.    Anthony remained in the state's custody through the Christmas and
New Year holidays until a hearing was held on January 2, 1991.   During that
time, he stayed at Arkansas Children's Hospital.    Following the January 2,
1991, hearing, in which plaintiffs had the opportunity to present their
side of the case, the state court quashed the ex parte order and returned
Anthony to his parents subject to certain conditions, including that
Anthony was to remain hospitalized for seven more days at plaintiffs' cost
and that Thomason was to undergo some counseling.    At a final hearing held
on January 29, 1991, the state court dismissed SCAN's petition on grounds
of insufficient evidence of abuse.


         Plaintiffs brought this § 1983 action for compensatory and punitive
damages, alleging that the removal of Anthony from their home, and their
two-week separation from Anthony as a result of the state court's ex parte
order, deprived them of their liberty interest in the care, custody, and
management of their child, in




                                     -6-
                                      6
violation of their substantive due process rights.           Plaintiffs sued SCAN,
as well as Wordlaw and Lynn Sims (the county director of SCAN), in their
individual    and     official   capacities.3      Plaintiffs      also    asserted   a
supplemental state law tort claim.             SCAN, Wordlaw, and Sims moved for
summary judgment arguing that their conduct did not constitute state action
for purposes of 42 U.S.C. § 1983 and, even if it did, defendants were
immune from suit.        The district court granted their motion, stating
"[a]ssuming without deciding that the defendants' actions were state
action, the plaintiffs' Section 1983 action still fails because there was
no deprivation of a constitutionally protected right.              Even if there were
a    constitutional    deprivation,    the   defendants    would    be    protected   by
qualified immunity and possibly by the Eleventh Amendment."                Slip op. at
7.     Thereafter, the district court entered judgment for defendants.
Thomason v. SCAN Volunteer Servs., (Mar. 8, 1995) (judgment).               Plaintiffs
appealed.


                                      Discussion


        We review a grant of summary judgment de novo.          The question before
the district court, and this court on appeal, is whether the record, when
viewed in the light most favorable to the non-moving party, shows that
there is no genuine issue as to any material fact and that the moving party
is entitled to judgment as a matter of law.           Fed. R. Civ. P. 56(c); see,
e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); Get Away Club, Inc. v.
Coleman, 969 F.2d 664, 666 (8th Cir. 1992); St. Paul Fire & Marine Ins. Co.
v. FDIC, 968 F.2d 695, 699 (8th Cir. 1992).               In the present case, the
district court held that plaintiffs were not deprived of their




         3
       Plaintiffs' additional claims against three doctors were
dismissed without prejudice. Thomason v. SCAN Volunteer Servs.,
No. LR-C-93-893 (E.D. Ark. Mar. 7, 1995) (order); id. (Aug. 22,
1994) (order).   Plaintiffs do not appeal the district court's
dismissal of the doctors.

                                         -7-
                                          7
constitutional rights as a matter of law and, therefore, no liability could
attach to SCAN or its employees, either in their individual or in their
official capacities.


       To begin, as to defendant Lynn Sims, who was sued in her individual
capacity     and    in   her    official   capacity     as    county     director   of    SCAN,
plaintiffs have not identified any specific or concrete facts supporting
their claim that she caused a deprivation of their constitutional rights.
In fact, her name is not mentioned anywhere in plaintiffs' statement of
facts on appeal.         Nor are we able to infer such facts from the evidence in
the record.    Because there is no evidence suggesting either that defendant
Sims was personally or directly involved in the alleged violation of
plaintiffs'        constitutional       rights,    or   that,    in     her   capacity    as   a
supervisor, she knew about the allegedly unlawful conduct and facilitated,
approved, condoned, or deliberately ignored the conduct, we hold that the
district court did not err in granting summary judgment on plaintiffs'
claims against her both in her individual and in her official capacities.
Cf. Ripson v. Alles, 21 F.3d 805, 808-09 (8th Cir. 1994) (where individual
was arrested by a police officer without probable cause, the police chief
was entitled to summary judgment dismissing the arrestee's § 1983 claims
against him because his only connection to the unlawful conduct was that
he was the supervisor of the arresting officer).


         Turning to the claims against SCAN and Wordlaw, we are guided by
our recent decision in Manzano v. South Dakota Dep't of Social Servs., 60
F.3d 505    (8th       Cir.   1995)    (Manzano),      in     which    we   described     the
constitutional right of parents in the care and control of their children
as follows:


             Our court has recognized the liberty interest
       which parents have in the care, custody, and management
       of their children. Myers v. Morris, 810 F.2d 1437, 1462
       (8th Cir.) (Myers) (citing Lehr v. Robertson, 463 U.S.
248, 258 (1983)), cert. denied, 484 U.S. 828 (1987); see




                                             -8-
                                              8
Lux by Lux v. Hansen, 886 F.2d 1064, 1066-67 (8th Cir.
1989) (Lux); Fitzgerald v. Williamson, 787 F.2d 403, 407
(8th Cir. 1983).    However, we have at the same time
indicated that this right is not absolute. Myers, 810
F.2d at 1462; see Martinez v. Mafchir, 35 F.3d 1486,
1490 (10th Cir. 1994) (Martinez) ("The right to familial
integrity, however, has never been deemed absolute or
unqualified."); accord Hodge v. Jones, 31 F.3d 157, 163
(4th Cir.) (Hodge), cert. denied, 115 S. Ct. 581 (1994);
Doe v. Louisiana, 2 F.3d 1412, 1417 (5th Cir. 1993)
(Doe), cert. denied, 114 S. Ct. 1189 (1994); Frazier v.
Bailey, 957 F.2d 920, 929 (1st Cir. 1993) (Frazier). As
we stated in Myers, "the liberty interest in familial
relations is limited by the compelling governmental
interest   in   the   protection   of  minor   children,
particularly in circumstances where the protection is
considered necessary as against the parents themselves."
810 F.2d at 1462. Moreover, as the First Circuit has
correctly noted, "[t]he right to family integrity
clearly does not include a constitutional right to be
free from child abuse investigations."      Watterson v.
Page, 987 F.2d 1, 8 (1st Cir. 1993) (Watterson).

      The need to continually subject the assertion of
this abstract substantive due process right to a
balancing test which weighs the interest of the parent
against the interests of the child and the state makes
the qualified immunity defense difficult to overcome.
Moreover, the requirement that the right be clearly
established at the time of the alleged violation is
particularly formidable. See Martinez, 35 F.3d at 1490;
Hodge, 31 F.3d at 164; Frazier, 957 F.2d at 930; Myers,
810 F.2d at 1462-63. . . . Our court has not gone so far
as to say that there are no "clearly established"
substantive due process rights held by parents in the
context of child abuse investigations.      However, in
Myers, we did recognize the problem of defining such
rights. 810 F.2d at 1462-63. More generally, this need
to balance competing interests makes the Siegert
approach difficult to apply in child abuse cases
involving the right to familial integrity.[ ] In these
types of cases, it is nearly impossible to separate the
constitutional violation analysis from the clearly
established right analysis. See Martinez, 35 F.3d at
1490; Doe, 2 F.3d at 1417; Frazier, 957 F.2d at 929-31.

      . . . .

      Clearly, our precedents provide that, when a state
official pursuing a child abuse investigation takes an
action which would otherwise unconstitutionally disrupt




                             -9-
                              9
        familial integrity, he or she is entitled to qualified
        immunity, if such action is properly founded upon a
        reasonable suspicion of child abuse.


Manzano, 60 F.3d at 509-11 (footnote omitted).


        In the present case, it is beyond genuine dispute that Dr. DiSessa,
in his letter dated December 14, 1990, expressed his own suspicion that
Thomason was engaging in a life-threatening form of child abuse.                  This
suspicion,    although    based    solely    upon    circumstantial   evidence,    was
rationally drawn from Anthony's medical history, specific acts by Thomason
which   Dr.   DiSessa    described,    and   other    physicians'   alleged   concern
regarding Thomason's "affect."         Defendants reasonably could have assumed
that Dr. DiSessa was highly knowledgeable and experienced in these matters
and lacked any motive to lie.        Moreover, from defendants' perspective, the
medical journal article may have lent additional credibility to Dr.
DiSessa's theory of abuse.        Therefore, we have little difficulty in holding
that defendants, upon receiving the facsimile transmission of Dr. DiSessa's
letters and the accompanying medical journal article, formed a reasonable
suspicion of abuse which would justify some degree of interference with
plaintiffs' rights as the parents of Anthony.


        The difficulty in the present case is not whether such a reasonable
suspicion can be found, but rather, whether the actions taken by defendants
and the resulting disruption to plaintiffs' familial relations with Anthony
were so disproportionate under the circumstances as to rise to the level
of a constitutional deprivation.         Viewing the evidence in the light most
favorable to plaintiffs, the evidence demonstrates that, upon receiving
Shaun Wilfong's phone call, the copies of Dr. DiSessa's letters, and the
medical journal article, Wordlaw (at Andrea Goin's directions) proceeded
to plaintiffs' residence with the intent to remove Anthony from plaintiffs'
home without so much as a telephone call




                                         -10-
                                          10
either to Dr. DiSessa or to Dr. Collie to verify the source of the
documents.4   Moreover, without even reviewing the purported evidence of
abuse in SCAN's possession, Wordlaw appeared at plaintiffs' doorstep and
inaccurately asserted to Thomason that SCAN had "received a report [that]
her child was being smothered and that she was the alleged perpetrator,"
Joint Appendix at 72 (deposition of Geneva Wordlaw).   Finally, in seeking
and obtaining an ex parte protective custody order from the state court,
Wordlaw submitted a signed affidavit that arguably mischaracterized Dr.
DiSessa's letters and exaggerated the strength of defendants' evidence of
abuse.5


     4
     We also note that Dr. DiSessa's letter of December 14, 1990,
stated that he had sent the evaluation "traces" from Anthony's
event recorder to Dr. Paul Gillett, a "world renowned pediatric
cardiac electrophysiologist."    Joint Appendix at 206.      SCAN
personnel also could have attempted to contact Dr. DiSessa to
ascertain whether Dr. Gillett had rendered an opinion.
      5
      As noted above, the affidavit stated "[m]edical records and
physicians concur that Anthony Thomason showed evidence of
'intermittent smothering.'" Joint Appendix at 104. In the present
appeal, defendants continue to maintain the accuracy of this
statement, arguing:

            [B]y the time the affidavit was prepared on
      December 21, SCAN had the benefit of medical
      opinion of the Children At Risk team at the
      Arkansas Children's Hospital. The doctors on the
      team agreed that there was a reasonable basis to
      believe that Anthony was being intermittently
      smothered and that the mother, Mrs. Thomason, was
      suffering from a psychological condition known as
      Munchausen by Proxy. (JA 174-175) Thus, when the
      affidavit was prepared, physicians (plural) did
      concur.

Brief for Appellees at 11-12. The citation provided by defendants
to support the above-quoted language refers to the following
deposition testimony of Andrea Goin (not any of the doctors):

      Q.   Okay. Were there any doctors that agreed the
      mother was smothering the child?

      A.    If you're asking if they said in those words,
      "The mother is smothering the child" at that point,

                                  -11-
                                   11
     Nevertheless, while we recognize that plaintiffs are justified in

     no.

           . . . .

     Q.    To your knowledge had any doctor ever told
     you or wrote on any piece of paper that you know of
     or knew of at the time that the mother was
     smothering the child?

     A.    What I remember from the meeting was the
     consensus in the meeting that the only way to know
     for sure, because there was not any medical reason
     that had been found for apnea, the only way to know
     for sure whether or not that was happening would be
     for the child to be in a neutral setting.

     Q.    The doctors didn't know if it was happening
     or not, is that right? Based on what you remember
     from that meeting?

     A.    What I remember, I do not believe that anyone
     was willing to state beyond a shadow of a doubt at
     that point that that was happening.

     Q.    Did any doctor at that meeting or any medical
     professional at that meeting offer an opinion that
     Kelly Thomason was suffering from Munchausen's by
     Proxy?

     A.   As I said previously, that was discussed and
     that possibility was a part of that conversation.

     Q.   Did any doctor or medical professional at
     that meeting say or offer any sort of medical
     opinion that Kelly Thomason was suffering from
     Munchausen's by Proxy?

     A.    It was stated that that was a possibility.

Joint Appendix at 174-75.

      Thus, even Goin did not state that the doctors found a
"reasonable basis" to believe that Anthony was being intermittently
smothered or that Kelly Thomason was afflicted with Munchausen by
Proxy, much less that they "concurred" or "agreed" that such a
reasonable basis existed.     All she said was that the doctors
discussed these matters as possibilities.

                                -12-
                                 12
feeling that more background investigation could have been done and that
Wordlaw handled the initial encounter with Thomason in an unprofessional
manner, we hold that plaintiffs' constitutional rights were not violated
as a result of the removal of Anthony from




                                 -13-
                                  13
their home.   In Manzano, we observed that, in the child abuse context, the
abstract substantive due process right to familial integrity must be
continually subjected to "a balancing test which weighs the interest of the
parent against the interests of the child." 60 F.3d at 510.    In the
present case, the constitutional inquiry requires weighing the interest of
plaintiffs not to have the state physically remove their eight-month-old
child from their home against the state's interests in immediately removing
the child from a potentially life-threatening abusive home setting for
medical evaluation and protection.   We recognize that the parents' private
interest in this type of acutely sensitive situation is "of the highest
order."    Doe v. Hennepin County, 858 F.2d 1325, 1330 (8th Cir. 1988)
(Henley, J., concurring), cert. denied, 490 U.S. 1108 (1989).      We also
recognize the vital importance of curbing overzealous suspicion and
intervention on the part of health care professionals and government
officials, particularly where such overzealousness may have the effect of
discouraging parents or caretakers from communicating with doctors or
seeking appropriate medical attention for children with real or potentially
life-threatening conditions.    The consequences of such a chilling effect
could be devastating.   Our holding today is therefore limited to the facts
of this case.   Where a treating physician has clearly expressed his or her
reasonable suspicion that life-threatening abuse is occurring in the home,
the interest of the child (as shared by the state as parens patriæ) in
being removed from that home setting to a safe and neutral environment
outweighs the parents' private interest in familial integrity as a matter
of law.   Because no constitutional violation occurred in the present case,
defendants Wordlaw and SCAN cannot be held liable under § 1983 for the
removal of Anthony from plaintiffs' home.6


      6
      Wordlaw would also be protected by qualified immunity from
personal liability for damages arising out of her actions in
removing Anthony from plaintiffs' home. In Myers v. Morris, 810
F.2d 1437, 1463 (8th Cir.), cert. denied, 484 U.S. 828 (1987), this
court held that a prosecutor and sheriff's deputies were protected
by qualified immunity for the removal of children from their homes
upon receiving evidence of potential sexual abuse by their parents.
In so holding, this court observed that there was no legal
precedent suggesting that "acting upon a reasonable belief that
children are endangered by continued presence in their homes must
be deferred until the completion of additional investigation." Id.

                                     -14-
                                      14
       Finally, Wordlaw and SCAN are absolutely immune from liability for
their participation in the ex parte proceedings in state court that led to
the award of temporary protective custody of Anthony to the state.   To the
extent Wordlaw and SCAN are sued for initiating the judicial proceedings,
Wordlaw's role was functionally comparable to that of a prosecutor.      See
Myers v. Morris, 810 F.2d 1437, 1452 (8th Cir.) (Myers) (prosecutor is
absolutely immune for initiating neglect proceedings in family court)
(citing Mazor v. Shelton, 637 F. Supp. 330, 334-35 (N.D. Cal. 1986) (role
of   social worker in filing proceedings to protect abused minors is
functionally comparable to prosecutor's initiation of the judicial process,
thus warranting absolute immunity)), cert denied, 484 U.S. 828 (1987).    To
the extent Wordlaw and SCAN are sued because Wordlaw made arguably false
statements in her affidavit in her role as a witness before the state
court, the doctrine of absolute witness immunity applies.   See Manzano, 60
F.3d at 512 (absolute immunity applied to state officials who testified in
support of family court's temporary protective order restricting the
plaintiff's unsupervised visitation with his daughter); Myers, 810 F.2d at
1466 (absolute immunity extends to witness's acts of providing reports and
recommendations to family court); cf. Briscoe v. LaHue, 460 U.S. 325, 342-
46 (1983) (absolute witness immunity rests on functional category and thus
bars § 1983 claim alleging that police officer's perjured testimony
resulted in a constitutional deprivation).




                                   -15-
                                    15
                                 Conclusion


     For the foregoing reasons, the judgment of the district court is
affirmed.


     A true copy.

            Attest:

                 CLERK,   U.S.     COURT   OF   APPEALS,   EIGHTH   CIRCUIT.




                                   -16-
                                    16